Case 1:18-cv-01432-AJT-TCB Document 45-2 Filed 09/09/19 Page 1 of 3 PagelD# 337

IN THE UNITED STATES SISTRICT COURT FOR
THE EASTERN DISTRICT OF VIRGINIA
4texandria Division

KENNETH PRITCHARD, |
Plaintify,
v. Civil Action No. T:18-cv-1432-AdT-TCB

METROPOLITAN WASHINGTON
AIRPORTS AUTHORITY

Defendant.

 

AFFIDAVIT OF TANISHA LEWIS
My name is Tanisha Lewis and | reside in Washington, D.C [am over eighteen (18) years of age
and am competent to testify. [ make the following declaration based on my personal knowledge
of the following facis:
1. Tam employed as the Human Capital Manazement Performance and Business

Readiness Manager for the Metropolitan Washington Airports Authority (“Airports

Authority”).

ba

Tam an Africaii-American femals.

3. LT began employment with the Airports Authority in 1996, as an intern and I have held
a succession of increasingly responsible positions since then. | currently supervise 3
employees. I was responsible for the converzion in 2018 of the Airports Authority
soiware for human resources and payroll functions from a system known as Ceridian
to a cloud-based system known as Workday, a process which took more than two
years to implement, after the award of the contract. In connection with this project,
which touches all aspects of personnel, | met with many managers, supervisors and
emplovees throughout Human Resources und the Authority.

4. As managers who report to the Vice President for Human Resources and

 
Case 1:18-cv-01432-AJT-TCB Document 45-2 Filed 09/09/19 Page 2 of 3 PagelD# 338

Administrative Services, Anthony Vegliante, we both regularly attended Mr.
Vegliante’s staff meetings and during these stalf meetings | regularly observed Mr.
Pritchard's disrespectful manner toward Vice President Vegliante.

5. In 2015 and 2016, Mr. Pritchard became increasingly aggressive. He would yell,
scream, and refuse to cooperate in programs with which he did not agree. I
specilically remember a meeting involving the implementation of a new Pay for
Performance (P£P) system, to which Mr. Pritchard objected. I remember him yelling.
wagging his finger and cursing. His behavior was so outlandish and unprofessional
that I simply ic ft the meeting when he failed to carb his outbarsis.

6. I believe Mr. Pritchard wanted to iutimidate people, and he made faces and grunted tu
have that effect. [ find it offensive that Mr. Pritchard, a manager at the Airports
Authority, routinely used hand gostures und the middle finger. yelled at people in
public and lacked any sense of professional propriety.

7. Lobserved Mr. Pritchard telling members of his staif uot to talk to the “brain trust” or
the “Postal! Service people,” meaning the CEO, John Potter and our Vice President,
Anthony Vegliante.

8. [remember tatking to Gail Endicott in July 2016, v heroin she confided in me how
Mr. Pritchard’s abusive behavicr was affecting hor. | encouraged her to report her
concems lo Robin Wade. who is the menager of Employee and labor Relations and
is responsible for mvestigating complaints made by Airports Authority employees. |
did so because I was converned about her physical and mental health.

9. Mr. Pritchard would refer to CEO John Potter and V.P. of Human Resources Anthony

Vegliante derogatively as the “brain trust” or the “postal service people.”

7
Case 1:18-cv-01432-AJT-TCB Document 45-2 Filed 09/09/19 Page 3 of 3 PagelD# 339

10. L recall an incident where Mr. Pritchard came fate to a meeting with other
departments, pulled all his staf? oui into the hallway, and then proceeded to yeil at his
staff for having gone into the meeting without him. This meeting was important in
planning for the implementation of the Workday system.

11.1 found Mr. Pritchard’s behavior and use of profaniiv to be offenstve.

1 solemnly declare and affinn, under penalty of perjury under the laws of the United States. that
the contents of the foregoing paper are true and correct to the best of my know ledge, information

and belief. — f
ae of ff:
pave 22 [il Je tg, ohifdl dd Wf
A snisha L Lewis i

E
